Title: To Benjamin Franklin from William Heberden, 17 January 1761
From: Heberden, William
To: Franklin, Benjamin


          
            Jan. 17. 1761.
          
          Dr. Heberden sends his Compliments to Dr. and Mr. Franklin and hopes they are well, and that it was no accident of a bad nature, which hinder’d him from having the pleasure of their company at dinner yesterday.
         
          Addressed: To / Dr. Franklin
          Endorsed: Given me by Mr. Sparks in Oct [?] 37. R. G.
        